DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-36 are pending in the application.

About the Invention & Official Notice
After careful consideration and search of the present invention, the examiner finds that the claimed recitations/features related the “registering clock driver” (RCD), “data buffer”, “memory module” & “memory group” are well-known in the art of memory controlling device, as evidence by the prior art of record.  The examiner did not find, however, that the calculating/computing unit within the RCD & providing calculation/computation results to memory module are not well-known before the time of the filing.  The examiner kindly asks the applicant to carefully consider the prior art cited by the applicant for the abundant support of the well-known teachings in the art of RCD memory controlling/controller systems & event the RCD with different modes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1;
In line 8, the phrase “data received via the data buffer” lacks proper and clear antecedent basis (i.e., does the “exchanging data” refers to the “data received”?).  The same applies to the claims 8 & 14.
In lines 8-9, the intended meaning of the broad terms “computing” & “computing results” are unclear from the context of the recited claimed invention (i.e., is the computing data different than processing data), since no specific computing is performed by the recited claimed invention.  The same applies to the claims 8, 14, 22, 25 & 32.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-4, 6, 8-10, 12, 14-17, 19, 21-25, 27-30, 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (US 2017/0220294 A1) in view of Franchetti et al. (US 2015/0199266 A1).
The examiner relies on the entire teachings of the PARK & Franchetti reference for this rejection; the applicant should carefully consider the entire teachings of the PARK & Franchetti references to better & fully understands the examiner’s position. 
The examiner notes that the PARK & Franchetti references are respectively directed to the same field of endeavor of DRAM memory chip controlling/controller system; furthermore, the PARK & Franchetti references respectively teaches the limitations of the claimed invention as follows:
Claims 1-4, 6, 8-10, 12, 14-17, 19, 21-25, 27-30, 32-35 
PARK reference teachings
Franchetti reference teachings

1.    A memory controller coupled to a memory module for controlling access to the memory module, comprising:
Features shown in Fig. 2, discloses the memory system may include a memory controller 210, a first memory module 220, and a second memory module230. The first and second memory modules 220 and 230 may include a plurality of memory chips DRAM0 to DRAM15. The memory chips DRAM0 to DRAM15 in each of the first and second memory modules 220 and 230 may be divided into first and second groups DRAM_G0 and DRAM_Gl. In each of the memory modules 220 and 230, the memory chips DRAM0 toDRAM15 may be arranged in 2 rows and 8 columns. See para 62, 64-65

a registering clock driver coupled to the memory module for providing to the memory module a data access command so as to control access to the memory module; and
Features shown in Fig 2, the registering clock driver 221 and 231, the first and second groups DRAM_G1 and DRAM_G2 in each of the 

a data buffer coupled between the registering clock driver and the memory module for exchanging data between the memory module and the registering clock driver under the control of the registering clock driver;
Features shown in Fig 2, a plurality of buffer chips DBO to DB7, coupled to the registering clock driver and each buffer chips coupled to the memory group. In operation, the registering clock drivers 221 and 231 may transfer to the plurality of respective memory chips DRAMO to DRAMIS the command signal, the address signal and the clock signal provided from the memory controller 210. It is noted that the number of memory chips in each module and their arrangement in rows and columns. See para 66-71

wherein the registering clock driver comprises a computing unit for computing the data received via the data buffer from the memory module and providing a computing result to the memory module via the data buffer.
Features shown in Figs 2 & 4, the memory controller 38 is operable in a memory-only mode, the memory controller 38 is configured to allow the CPU (i.e., host) to access the primary memory 30 in the memory, and in a computational mode, the functional logic 42 are configured to load one or more data subsets of the data 32 from the primary memory 30, the functional logic 42 can then access one or more of the data subsets loaded into the local memory 40 and computational process data subsets accessed from the local memory 40 to generate computational result which is stored in the local memory. The computational results than can be transferred by the memory controller 38 into the primary memory 30 or maybe output through the memory interface 20(1) over the system bus  18(1) to the CPU 12(1).  See para 41-46 , and 52

2.    The memory controller of claim 1, wherein the memory module comprises at least one memory group each having a plurality of memory blocks, wherein the data buffer is coupled to the memory group via a memory group data interface, and wherein the memory group data interface comprises a plurality of data buses each coupled to one or more memory blocks of the memory group, such that the memory group can exchange data with the data buffer via the plurality of data buses under the control of the registering clock driver.
Features shown in Fig. 2, Park discloses the memory system may include a memory controller 210, a first memory module 220, and a second memory module230. The first and second memory modules 

 
 3, 9, 16.    The memory controller of claim 1, wherein the registering clock driver comprises a configuration unit, and the registering clock driver and the data buffer operate in a first mode or a second mode based on a state of the configuration unit, wherein

in the first mode, the registering clock driver receives the data access command from a host controller and is responsive to the data access command to allow access to the memory module by the host controller via the data buffer; and in the second mode, the registering clock driver generates the data access command, and accesses and computes data of the memory module via the data buffer according to the data access command.
 Features shown in Figs 2 & 4, the memory controller 38 is operable in a memory-only mode, the memory controller 38 is configured to allow the CPU (i.e., host) to access the primary memory 30 in the memory, and in a computational mode, the functional logic 42 are configured to load one or more data subsets of the data 32 from the primary memory 30, the functional logic 42 can then access one or more of the data subsets loaded into the local memory 40 and computational process data subsets accessed from the local memory 40 to generate computational result which is stored in the local memory. The computational results than can be transferred by the memory controller 38 into the primary memory 30 or maybe output through the memory interface 20(1) over the system bus  18(1) to the CPU 12(1).  See para 41-46 , and 52

4, 10, 17.   The memory controller of claim 3, wherein the registering clock driver is configured to receive state control information from the host controller via a command/address bus and to configure the state of the configuration unit according to the state control information.
Features shown in Figs 2 & 4, the CPU 12 (host) can either utilize memory chip 10 to computationally process, computational mode, the data subsets from the primary memory 30 or may deactivate the computational layer 24 and the temporary memory layer 28, memory–only mode.  See para 41-46, and 52


Features shown in Figs 2 & 4, the CPU 12 (host) can either utilize memory chip 10 to computationally process, computational mode, the data subsets from the primary memory 30 or may deactivate the computational layer 24 and the temporary memory layer 28, memory–only mode.  See para 41-46, and 52

8.    A memory controller coupled between a host controller and a memory module for controlling access to the memory module, comprising:
Features shown in Fig. 2, discloses the memory system may include a memory controller 210, a first memory module 220, and a second memory module230. The first and second memory modules 220 and 230 may include a plurality of memory chips DRAM0 to DRAM15. The memory chips DRAM0 to DRAM15 in each of the first and second memory modules 220 and 230 may be divided into first and second groups DRAM_G0 and DRAM_Gl. In each of the memory modules 220 and 230, the memory chips DRAM0 toDRAM15 may be arranged in 2 rows and 8 columns. See para 62, 64-65

host controller
Common features/practice of Fig 2 known in the art (See many of the examiner cited references); and the memory controller 210 also provides the claimed functions of host controller. See para 62-71

a registering clock driver coupled to the host controller and the memory module for providing to the memory module a data access command to control access to the memory module; and
Features shown in Fig 2, the registering clock driver 221 and 231, the first and second groups DRAM_G1 and DRAM_G2 in each of the memory modules 220 and 230 may be disposed in first and second sides D1 and D2 of the registering clock drivers 221 and 231, respectively. In each of the memory modules 220 and 230, the memory chips DRAM0 to DRAM15 may be arranged in 2 rows and 8 columns. See para 63,65

a switching module coupled to the registering clock driver and coupled between the host controller and the memory module, the switching module being configured to receive a switching control signal from the registering clock driver and to switch one of the registering clock driver and the host controller to exchange data with the memory module in response to the switching control signal;
Features shown in Fig 2, a plurality of buffer chips DBO to DB7, coupled to the registering clock driver and each buffer chips coupled to the memory group. In operation, the registering clock drivers 221 and 231 may transfer to the plurality of respective memory chips DRAMO to DRAMIS the command signal, the address signal and the clock signal provided from the memory controller 210. It is noted that the number of memory chips in each module and their arrangement in rows and columns. See para 66-71

wherein the registering clock driver comprises a computing unit for computing the data received via the switching module from the memory module and providing a computing result to the memory module via the switching module.
Features shown in Figs 2 & 4, the memory controller 38 is operable in a memory-only mode, the memory controller 38 is configured to allow the CPU (i.e., host) to access the primary memory 30 in the memory, and in a computational mode, the functional logic 42 are configured to load one or more data subsets of the data 32 from the primary memory 30, the functional logic 42 can then access one or more of the data subsets loaded into the local memory 40 and computational process data subsets accessed from the local memory 40 to generate computational result which is stored in the local memory. The computational results than can be transferred by the memory controller 38 into the primary memory 30 or maybe output through the memory interface 20(1) over the system bus  18(1) to the CPU 12(1).  See para 41-46 , and 52

14.    A memory controller coupled to a memory module for controlling access to the memory module, comprising:
Features shown in Fig. 2, discloses the memory system may include a memory controller 210, a first memory module 220, and a second memory module230. The first and second memory modules 220 and 230 may include a plurality of memory chips DRAM0 to DRAM15. The memory chips DRAM0 to DRAM15 in each of the first and second memory modules 220 and 230 may be divided into first and second groups DRAM_G0 and DRAM_Gl. In each of the memory modules 220 and 230, the memory chips DRAM0 toDRAM15 may be arranged in 2 rows and 8 columns. See para 62, 64-65

a registering clock driver coupled to the memory module for providing to the memory module a data access command to control access to the memory module; and
Features shown in Fig 2, the registering clock driver 221 and 231, the first and second groups DRAM_G1 and DRAM_G2 in each of the memory modules 220 and 230 may be disposed in first and second sides D1 and D2 of the registering clock drivers 221 and 231, respectively. In each of the memory modules 220 and 230, the 

a data buffer coupled between the registering clock driver and the memory module for exchanging data with the memory module under the control of the registering clock driver;
Features shown in Fig 2, a plurality of buffer chips DBO to DB7, coupled to the registering clock driver and each buffer chips coupled to the memory group. In operation, the registering clock drivers 221 and 231 may transfer to the plurality of respective memory chips DRAMO to DRAMIS the command signal, the address signal and the clock signal provided from the memory controller 210. It is noted that the number of memory chips in each module and their arrangement in rows and columns. See para 66-71

wherein the data buffer comprises a computing unit for computing the data received from the memory module and providing a computing result to the memory module.
Features shown in Figs 2 & 4, the memory controller 38 is operable in a memory-only mode, the memory controller 38 is configured to allow the CPU (i.e., host) to access the primary memory 30 in the memory, and in a computational mode, the functional logic 42 are configured to load one or more data subsets of the data 32 from the primary memory 30, the functional logic 42 can then access one or more of the data subsets loaded into the local memory 40 and computational process data subsets accessed from the local memory 40 to generate computational result which is stored in the local memory. The computational results than can be transferred by the memory controller 38 into the primary memory 30 or maybe output through the memory interface 20(1) over the system bus  18(1) to the CPU 12(1).  See para 41-46 , and 52

15.    The memory controller of claim 14, wherein the memory module comprises at least one memory group each having a plurality of memory blocks, the data buffer being coupled to the memory group via a memory group data interface, and wherein the memory group data interface comprises a plurality of data buses each coupled to one or more memory blocks of the memory group, such that the memory group can exchange data with the data buffer via the plurality of data buses under the control of the registering clock driver.
Features shown in Fig. 2, Park discloses the memory system may include a memory controller 210, a first memory module 220, and a second memory module230. The first and second memory modules 220 and 230 may include a plurality of memory chips DRAM0 to DRAM15. The memory chips DRAM0 to DRAM15 in each of the first and second memory modules 220 and 230 may be divided into first and second groups DRAM_G0 and DRAM_Gl. In each of the memory 

21.    The memory controller of claim 14, wherein the registering clock driver is coupled to the data buffer via a data bus to exchange data with the data buffer, and the registering clock driver further comprises a computing unit for computing the data received via the data buffer from the memory module and providing a computing result to the memory module via the data buffer.
Features shown in Figs 2 & 4, the memory controller 38 is operable in a memory-only mode, the memory controller 38 is configured to allow the CPU (i.e., host) to access the primary memory 30 in the memory, and in a computational mode, the functional logic 42 are configured to load one or more data subsets of the data 32 from the primary memory 30, the functional logic 42 can then access one or more of the data subsets loaded into the local memory 40 and computational process data subsets accessed from the local memory 40 to generate computational result which is stored in the local memory. The computational results than can be transferred by the memory controller 38 into the primary memory 30 or maybe output through the memory interface 20(1) over the system bus  18(1) to the CPU 12(1).  See para 41-46 , and 52

22.    A method for controlling access to a memory module, comprising: 
Features shown in Fig. 2, discloses the memory system may include a memory controller 210, a first memory module 220, and a second memory module230. The first and second memory modules 220 and 230 may include a plurality of memory chips DRAM0 to DRAM15. The memory chips DRAM0 to DRAM15 in each of the first and second memory modules 220 and 230 may be divided into first and second groups DRAM_G0 and DRAM_Gl. In each of the memory modules 220 and 230, the memory chips DRAM0 toDRAM15 may be arranged in 2 rows and 8 columns. See para 62, 64-65

A)    providing, via a registering clock driver coupled to the memory module, a data access command to the memory module to control access to the memory module, wherein the registering clock driver comprises a computing unit;
Features shown in Fig 2, the registering clock driver 221 and 231, the first and second groups DRAM_G1 and DRAM_G2 in each of the memory modules 220 and 230 may be disposed in first and second sides D1 and D2 of the registering clock drivers 221 and 231, respectively. In each of the memory modules 220 and 230, the memory chips DRAM0 to DRAM15 may be arranged in 2 rows and 8 columns. See para 63,65

B)    reading, via a data buffer coupled between the registering clock driver and the

Features shown in Fig 2, a plurality of buffer chips DBO to DB7, coupled to the registering clock driver and each buffer chips coupled to the memory group. In operation, the registering clock drivers 221 and 231 may transfer to the plurality of respective memory chips DRAMO to DRAMIS the command signal, the address signal and the clock signal provided from the memory controller 210. It is noted that the number of memory chips in each module and their arrangement in rows and columns. See para 66-71

C)    computing, via the computing unit, the data read from the memory module via the
data buffer; and D)    providing, via the data buffer, a computing result to the memory module from the registering clock driver.
Features shown in Figs 2 & 4, the memory controller 38 is operable in a memory-only mode, the memory controller 38 is configured to allow the CPU (i.e., host) to access the primary memory 30 in the memory, and in a computational mode, the functional logic 42 are configured to load one or more data subsets of the data 32 from the primary memory 30, the functional logic 42 can then access one or more of the data subsets loaded into the local memory 40 and computational process data subsets accessed from the local memory 40 to generate computational result which is stored in the local memory. The computational results than can be transferred by the memory controller 38 into the primary memory 30 or maybe output through the memory interface 20(1) over the system bus  18(1) to the CPU 12(1).  See para 41-46 , and 52

23.    The method of claim 22, wherein before performing the step C, the step B further comprises: reading all data required for computing into the registering clock driver.
Features shown in Figs 2 & 4, the memory controller 38 is operable in a memory-only mode, the memory controller 38 is configured to allow the CPU (i.e., host) to access the primary memory 30 in the memory, and in a computational mode, the functional logic 42 are configured to load one or more data subsets of the data 32 from the primary memory 30, the functional logic 42 can then access one or more of the data subsets loaded into the local memory 40 and computational process data subsets accessed from the local memory 40 to generate computational result which is stored in the local memory. The computational results than can be transferred by the memory controller 38 into the primary memory 30 or maybe output through the memory interface 20(1) over the system bus  18(1) to the CPU 12(1).  See para 41-46 , and 52

24.    The method of claim 22, wherein before performing the step C, the step B further comprises: reading a part of data into the registering clock driver; wherein the step C further comprises: computing the part of data; and wherein the step C, the step D and the step E are repeated .
Features shown in Figs 2 & 4, the memory controller 38 is operable in a memory-only mode, the memory controller 38 is configured to allow the CPU (i.e., host) to access the primary memory 30 in the memory, and in a computational mode, the functional logic 42 are configured to load one or more data subsets of the data 32 from the primary memory 30, the functional logic 42 can then access one or more of the data subsets loaded into the local memory 40 and computational process data subsets accessed from the local memory 40 to generate computational result which is stored in the local memory. The computational results than can be transferred by the memory controller 38 into the primary memory 30 or maybe output through the memory interface 20(1) over the system bus  18(1) to the CPU 12(1).  See para 41-46 , and 52

25.    The method of claim 22, wherein the step B further comprises:reading data from different memory groups of the memory module into the registering clock driver;
wherein the step D comprises: writing the computing result into the different memory groups of the memory module.
Features shown in Figs 2 & 4, the memory controller 38 is operable in a memory-only mode, the memory controller 38 is configured to allow the CPU (i.e., host) to access the primary memory 30 in the memory, and in a computational mode, the functional logic 42 are configured to load one or more data subsets of the data 32 from the primary memory 30, the functional logic 42 can then access one or more of the data subsets loaded into the local memory 40 and computational process data subsets accessed from the local memory 40 to generate computational result which is stored in the local memory. The computational results than can be transferred by the memory controller 38 into the primary memory 30 or maybe output through the memory interface 20(1) over the system bus  18(1) to the CPU 12(1).  See para 41-46 , and 52

27.    A method for controlling access to a memory module, comprising:
Features shown in Fig. 2, discloses the memory system may include a memory controller 210, a first memory module 220, and a second memory module230. The first and second memory modules 220 and 230 may include a plurality of memory chips DRAM0 to DRAM15. The memory chips DRAM0 to DRAM15 in each of the first and second memory modules 220 and 230 may be divided into first and second 

A)    providing, via a registering clock driver coupled between the host controller and the memory module, a data access command to the memory module to control access to the memory module, wherein the registering clock driver comprises a computing unit;
Features shown in Fig 2, the registering clock driver 221 and 231, the first and second groups DRAM_G1 and DRAM_G2 in each of the memory modules 220 and 230 may be disposed in first and second sides D1 and D2 of the registering clock drivers 221 and 231, respectively. In each of the memory modules 220 and 230, the memory chips DRAM0 to DRAM15 may be arranged in 2 rows and 8 columns. See para 63,65

B)    receiving, via a switching module coupled to the registering clock driver and coupled between the host controller and the memory module, a switching control signal from the registering clock driver, and switching the registering clock driver for exchanging data with the memory module according to the switching control signal;
Features shown in Fig 2, a plurality of buffer chips DBO to DB7, coupled to the registering clock driver and each buffer chips coupled to the memory group. In operation, the registering clock drivers 221 and 231 may transfer to the plurality of respective memory chips DRAMO to DRAMIS the command signal, the address signal and the clock signal provided from the memory controller 210. It is noted that the number of memory chips in each module and their arrangement in rows and columns. See para 66-71

C)    reading, based on the data access command, data from the memory module into the registering clock driver under the control of the registering clock driver; D)    computing, via the computing unit, the data read from the memory module via the data buffer; and E)    providing, via the switching module, a computing result to the memory module from the registering clock driver.
Features shown in Figs 2 & 4, the memory controller 38 is operable in a memory-only mode, the memory controller 38 is configured to allow the CPU (i.e., host) to access the primary memory 30 in the memory, and in a computational mode, the functional logic 42 are configured to load one or more data subsets of the data 32 from the primary memory 30, the functional logic 42 can then access one or more of the data subsets loaded into the local memory 40 and computational process data subsets accessed from the local memory 40 to generate computational result which is stored in the local memory. The computational results than can be transferred by the memory controller 38 into the primary memory 30 or maybe 

28.    The method of claim 27, wherein before performing the step D, the step C further comprises: reading all data required for computing into the registering clock driver.
Features shown in Figs 2 & 4, the memory controller 38 is operable in a memory-only mode, the memory controller 38 is configured to allow the CPU (i.e., host) to access the primary memory 30 in the memory, and in a computational mode, the functional logic 42 are configured to load one or more data subsets of the data 32 from the primary memory 30, the functional logic 42 can then access one or more of the data subsets loaded into the local memory 40 and computational process data subsets accessed from the local memory 40 to generate computational result which is stored in the local memory. The computational results than can be transferred by the memory controller 38 into the primary memory 30 or maybe output through the memory interface 20(1) over the system bus  18(1) to the CPU 12(1).  See para 41-46 , and 52

29.    The method of claim 27, wherein before performing the step D, the step C further comprises: reading a part of data into the registering clock driver; wherein the step D further comprises: computing the part of data; wherein the step C, the step D and the step E are repeated.
Features shown in Figs 2 & 4, the memory controller 38 is operable in a memory-only mode, the memory controller 38 is configured to allow the CPU (i.e., host) to access the primary memory 30 in the memory, and in a computational mode, the functional logic 42 are configured to load one or more data subsets of the data 32 from the primary memory 30, the functional logic 42 can then access one or more of the data subsets loaded into the local memory 40 and computational process data subsets accessed from the local memory 40 to generate computational result which is stored in the local memory. The computational results than can be transferred by the memory controller 38 into the primary memory 30 or maybe output through the memory interface 20(1) over the system bus  18(1) to the CPU 12(1).  See para 41-46 , and 52

30.    The method of claim 27, wherein the step C further comprises: reading data from different memory groups of the memory module into the registering clock driver;
wherein the step E comprises: writing the computing result into the different memory groups of the memory module.
Features shown in Figs 2 & 4, the memory controller 38 is operable in a memory-only mode, the memory controller 38 is 

32.    A method for controlling access to a memory module, comprising:
Features shown in Fig. 2, discloses the memory system may include a memory controller 210, a first memory module 220, and a second memory module230. The first and second memory modules 220 and 230 may include a plurality of memory chips DRAM0 to DRAM15. The memory chips DRAM0 to DRAM15 in each of the first and second memory modules 220 and 230 may be divided into first and second groups DRAM_G0 and DRAM_Gl. In each of the memory modules 220 and 230, the memory chips DRAM0 toDRAM15 may be arranged in 2 rows and 8 columns. See para 62, 64-65

A)    providing, via a registering clock driver coupled to the memory module, a data access command to the memory module to control access to the memory module;
Features shown in Fig 2, the registering clock driver 221 and 231, the first and second groups DRAM_G1 and DRAM_G2 in each of the memory modules 220 and 230 may be disposed in first and second sides D1 and D2 of the registering clock drivers 221 and 231, respectively. In each of the memory modules 220 and 230, the memory chips DRAM0 to DRAM15 may be arranged in 2 rows and 8 columns. See para 63,65

B)    reading, via a data buffer coupled between the registering clock driver and the memory module, data from the memory module into the data buffer under the control of the registering clock driver, wherein the data buffer comprises a computing unit; and
Features shown in Fig 2, a plurality of buffer chips DBO to DB7, coupled to the registering clock driver and each buffer chips coupled to the memory group. In operation, the registering clock drivers 221 and 231 may transfer to the plurality of respective memory chips DRAMO to DRAMIS the command signal, the address signal and the clock signal provided from the memory controller 210. It is noted that the number of memory chips in each module and their arrangement in rows and columns. See para 66-71

C)    computing, via the computing unit, the data read from the memory module; and
D)    providing a computing result to the memory module from the data buffer.
Features shown in Figs 2 & 4, the memory controller 38 is operable in a memory-only mode, the memory controller 38 is configured to allow the CPU (i.e., host) to access the primary memory 30 in the memory, and in a computational mode, the functional logic 42 are configured to load one or more data subsets of the data 32 from the primary memory 30, the functional logic 42 can then access one or more of the data subsets loaded into the local memory 40 and computational process data subsets accessed from the local memory 40 to generate computational result which is stored in the local memory. The computational results than can be transferred by the memory controller 38 into the primary memory 30 or maybe output through the memory interface 20(1) over the system bus  18(1) to the CPU 12(1).  See para 41-46 , and 52

33.    The method of claim 32, wherein before performing the step C, the step B further comprises: reading all data required for computing into the data buffer.
Features shown in Figs 2 & 4, the memory controller 38 is operable in a memory-only mode, the memory controller 38 is configured to allow the CPU (i.e., host) to access the primary memory 30 in the memory, and in a computational mode, the functional logic 42 are configured to load one or more data subsets of the data 32 from the primary memory 30, the functional logic 42 can then access one or more of the data subsets loaded into the local memory 40 and computational process data subsets accessed from the local memory 40 to generate computational result which is stored in the local memory. The computational results than can be transferred by the memory controller 38 into the primary memory 30 or maybe output through the memory interface 20(1) over the system bus  18(1) to the CPU 12(1).  See para 41-46 , and 52

34.    The method of claim 32, wherein before performing the step C, the step B further comprises: reading a part of data into the data buffer; and wherein the step C further comprises: computing the part of data; wherein the step B, the step C, and the step D are repeated.
Features shown in Figs 2 & 4, the memory controller 38 is operable in a memory-only mode, the memory controller 38 is configured to allow the CPU (i.e., host) to access the primary memory 30 in the memory, and in a computational mode, the functional logic 42 are configured to load one or more data subsets of the data 32 from the primary memory 30, the functional logic 42 can then access one or more of the data 

35.    The method of claim 32, wherein the step B further comprises: reading data from different memory groups of the memory module into the data buffer; and wherein the step D comprises: writing the computing result into the different memory groups of the memory module.
Features shown in Figs 2 & 4, the memory controller 38 is operable in a memory-only mode, the memory controller 38 is configured to allow the CPU (i.e., host) to access the primary memory 30 in the memory, and in a computational mode, the functional logic 42 are configured to load one or more data subsets of the data 32 from the primary memory 30, the functional logic 42 can then access one or more of the data subsets loaded into the local memory 40 and computational process data subsets accessed from the local memory 40 to generate computational result which is stored in the local memory. The computational results than can be transferred by the memory controller 38 into the primary memory 30 or maybe output through the memory interface 20(1) over the system bus  18(1) to the CPU 12(1).  See para 41-46 , and 52
 

For apparatus claims 1-4 & 6, as can be seen from the respective detailed teachings, the PARK reference clearly teaches the well-known teachings (e.g., see the abundant supports/teachings) of the DRAM-RCD memory controlling/controller system without expressly disclosing the limitations regarding the calculating/computing unit within the RCD & providing calculation/computation results to memory module. In other words, the PARK reference does not teach the recitations regarding the calculation/computing with providing results to the memory limitations in RCD memory controlling/controller system of the PARK reference. 

In addition, the examiner firmly notes that the PARK reference and the Franchetti references are related and directed the same field of endeavor of controlling DRAM memory system; in addition, as can also be seen from the prior art of record, the RCD memory controlling teachings are well-known and necessary or critical part of the DRAM memory controlling system such as the Franchetti & the PARK systems; furthermore, it is common practice in the art to have or operate RCD functions within the common functions of the DRAM memory controllers.
For the above reasons, it would have been obvious to one having ordinary skill in the art to add or combine the teachings of the calculation/computing unit of the DRAM controller system teachings of the Franchetti reference to the RCD memory controlling system of the DRAM controller system teachings of the PARK reference to come up with the claimed invention before the effective filing date of the present invention, since both of the references are directed to the same field of endeavor of the DRAM controller system & the PARK reference 
As for claims (8-10, 12) & (14-17, 19, 21), the above teachings & discussions of the claims 1-4 & 6 are similarly applied, due to the similarly between them, respectively.
As for method claims 22-25, 27-30 & 32-35, the above teachings& discussions of the apparatus claims are similarly applied, are directed to the same teachings of the apparatus claims discussed above; however, the method claims are further directed to specific calculations steps (i.e., many different variations can be used for different types of calculations); however, such specific calculation steps are application-specific steps that may require different variations of steps & one having ordinary skill in the art can easily utilize different calculation steps for different applications/calculations.  In addition, the Franchetti reference clearly teaches the application-specific computational variations (i.e., see para 52-end) details.  Therefore, it would have been obvious to one having ordinary skill in the art to come up with the claimed inventions from the teachings of the PARK & Franchetti reference, for the reasons stated above.

Allowable Subject Matter
Claims 5, 7, 11, 13, 18, 20, 26, 31, 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The examiner believes that the combinations of the claimed recitations (i.e., Claims 5, 7, 11, 13, 18, 20, 26, 31, 36) would not have be obvious to one having ordinary skill in the art from the teachings of the prior art of record; therefore, allowable over the prior art record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159.  The examiner can normally be reached on 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181